Name: Commission Regulation (EEC) No 3728/90 of 20 December 1990 on the issuing of import licences for preserved cultivated mushrooms originating in certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 358/8321 . 12. 90 Official Journal of the European Communities r COMMISSION REGULATION (EEC) No 3728/90 of 20 December 1990 on the issuing of import licences for preserved cultivated mushrooms originating in certain third countries whereas the extent to which licences may be issued may accordingly be determined ; Whereas the quantities for which licences have been issued have reached the annual amount granted to these countries ; whereas the issuing of licences qualifying for the exemption from the additional amount provided for in Article 2 of Regulation (EEC) No 1796/81 should accordingly be suspended, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of preserved cultivated mushrooms ('), Having regard to Commission Regulation (EEC) No 1707/90 of 22 June 1990 laying down detailed rules for the application of Regulation (EEC) No 1796/81 on imports of preserved cultivated mushrooms from third countries (2), and in particular Article 5 (4) thereof, Whereas Commission Regulation (EEC) No 2428/90 (3) adjusted, until 31 December 1990, the allocation of the global quantity fixed by Article 3 of Regulation (EEC) No 1796/81 ; Whereas Article 5 (4) of Regulation (EEC) No 1707/90 provides that if the quantities for which licences have been applied for exceed the balance available for a supplier country after the reserve has been used the Commission is to fix a single percentage figure by which the quantities applied for are to be reduced ; Whereas the issue of import licences for cultivated mush ­ rooms originating in China was suspended by Commis ­ sion Regulation (EEC) No 2591 /90 (4) ; Whereas quantities of cultivated preserved mushrooms originating in third countries other than the Republic of Korea, Taiwan and Hong Kong and applied for on 17 and 1 8 December 1 990 exceed the quantities available ; Article 1 Import licences for preserved cultivated mushrooms falling within CN code 2003 10 10 originating in third countries other than the Republic of Korea, Taiwan and Hong Kong, applied for on 17 and 18 December 1990 and forwarded to the Commission on 19 December 1990 shall be issued, the endorsement laid down in Article 7 of Regulation (EEC) No 1707/90 being indicated, for up to 8,04 % of the quantity applied for. The issuing of licences for the products referred to in the first paragraph which may qualify for exemption from the additional amount provided for in Article 2 of Regulation (EEC) No 1796/81 is hereby suspended for applications lodged from 19 December 1990. Article 2 This Regulation shall enter into force on 21 December 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 183, 4. 7. 1981 , p. 1 . (2) OJ No L 158, 23. 6. 1990, p. 34. (3) OJ No L 228 , 22. 8 . 1990, p. 16 . (4) OJ No L 244, 7. 9 . 1990, p. 22.